F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 4 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    RANDALL E. HEDRICK,

                Petitioner-Appellant,

    v.                                                   No. 00-6039
                                                   (D.C. No. 97-CV-1580-T)
    STEVE HARGETT,                                       (W.D. Okla.)

                Respondent-Appellee.


                            ORDER AND JUDGMENT            *




Before BALDOCK, ANDERSON,               and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Petitioner was convicted in Oklahoma state court of causing injury to

a minor child and feloniously pointing a firearm, and he was sentenced to



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
consecutive terms of life and ten-years’ imprisonment. On direct appeal, the

Oklahoma Court of Criminal Appeals (OCCA) held that several trial court errors

affected the severity of petitioner’s sentences, and, consequently, it reduced the

sentences to twenty-five and five years. Petitioner filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, asserting the same claims considered

by the state court: he received ineffective assistance of counsel, the trial court

improperly limited his cross-examination of witnesses, and the trial court

improperly admitted evidence of other crimes and bad acts and hearsay evidence.

In addition, he claimed that the OCCA provided the wrong remedy for the trial

errors by reducing his sentence instead of granting him a new trial. The district

court denied the petition, as well as his application for a certificate of

appealability (COA).

      Petitioner is now before this court seeking a COA, which he must have in

order to appeal the denial of his habeas petition. See 28 U.S.C. § 2253(c)(1).

He is entitled to a COA only if he makes “a substantial showing of the denial of

a constitutional right.” Id., § 2253(c)(2). To meet this standard where, as here,

the district court rejected the constitutional claims on the merits, “petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 120 S. Ct.
1595, 1604 (2000).


                                          -2-
      The district court assessed petitioner’s constitutional claims to determine

whether the state court’s decision on the merits was either “contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or if the decision was

“based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d). The district court

concluded, first, that none of the trial errors recognized by the OCCA “‘had

substantial and injurious effect or influence in determining the jury’s verdict,’”

and that it had no “‘grave doubt’” about that conclusion. Appellant’s App. Vol. I

at 163, 168 (quoting O’Neal v. McAninch , 513 U.S. 432, 435-36, 436 (1995)).

As a result, the district court determined that any trial error recognized by the

OCCA was harmless. In addition, it held that petitioner was not entitled to

habeas relief on his claim of ineffective assistance of counsel because he had not

shown that his defense was prejudiced by any deficiency in his trial attorney’s

performance. See Strickland v. Washington , 466 U.S. 668, 687, 694 (1984).

      We have reviewed the record on appeal, and for substantially the same

reasons stated in the district court’s December 23, 1999 order, we agree that

petitioner is not entitled to habeas relief under § 2254(d). We conclude that

reasonable jurists would not find the district court’s assessment of the




                                          -3-
constitutional claims debatable or wrong. Consequently, we DENY petitioner’s

application for a COA.



                                                Entered for the Court



                                                Robert H. Henry
                                                Circuit Judge




                                      -4-